DETAILED ACTION
Information Disclosure Statement
References not in English were only considered for the portions in English and the drawings. References cited by the references provided are not considered, unless listed separately in an IDS (and submitted on record, where appropriate).
The listing of references in the PCT international search report/written opinion is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification

A section regarding Cross Reference to Related Applications should be included in the beginning of the specification.  
Appropriate correction is required.
				Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. This would include semicolons, as they would be used in claim language rather than in narrative form.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
 1) “first clamping unit” and “second clamping unit” in Claim 1. Note that the “clamping unit” of line 4 is structurally defined by the first clamping unit.
2) “tool mounting unit” in Claim 1.
3) “sterilized cloth holder” in Claim 1. Note that the “drape adapter…to hold a sterilized cloth” is structurally defined by the “sterilized cloth holder”.
4) “sensor module mounting portion” in Claim 1.
5) “clamp mounting portion” in Claim 1.
6) “light transmissive portion” in Claim 1.
7) “tool supporter” in Claim 2.
8) “tool guide member” in Claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

The limitation “force/torque sensor module” is not read under 112f, because the “force/torque sensor” impart sufficient structure (and function) to the generic placeholder “module”. Thus, the terms are read as a “force/torque sensor”, which is also consistent with the specification (par. 40).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

	1) Regarding Claim 1, it is not clear whether the “robot arm” is positively recited or not. The preamble is drawn to an “end effector”, which consistently with the specification (e.g. Fig. 1, element e) is not part of the robot arm (a). The claim also does 
	2) In Claim 1, in the “wherein the clamping unit” clause, it is not clear whether the “second clamping unit” is recited as part of the “the clamping unit” or not. 
If the intent is to recite the second clamping unit as part of the clamping unit, it is suggested that the “frame; and” is amended to “frame, and”.  Alternatively, “comprises” should become “comprises:” and the “a first clamping unit…; and” and the “a second clamping unit…;” should be presented in different lines and indented appropriately.  
If not, the “and” should be omitted, and the “a second clamping unit” clause moved to the next line. 
This ambiguity affects the interpretation of the “clamping unit” and which structures define it. Under the broadest reasonable interpretation, only the “first clamping unit” (as interpreted under 112f) defines the structure of the “clamping unit”.
When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 
	3) In Claim 1, in the “wherein the drape adapter” clause, it is not clear whether the “light transmissive portion” is recited as part of the “the drape adapter” or not. 
If the intent is to recite the light transmissive portion as part of the drape adapter, it is suggested that the “cloth; and” is amended to “cloth, and”.  Alternatively, “comprises” should become “comprises:” and the “a sterilized cloth holder…; and” and the “a light transmissive portion…;” should be presented in different lines and indented appropriately.  
If not, the “and” should be omitted, and the “a second clamping unit” clause moved to the next line.
This ambiguity affects the interpretation of the “drape adapter” and which structures define it. Under the broadest reasonable interpretation, only the “cloth holder” (as interpreted under 112f) defines the structure of the “clamping unit”.
When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
	4) Regarding Claim 1, “obliquely” is relevant and incomplete in the absence of a frame of reference, making the scope of the claim unclear. Oblique in relation to what?
	5) Regarding Claim 1, in “slits…to emit the…beam generated in the …laser to an outside;”, it is not clear whether the “an outside” is an outside of the laser, the slits, the 
	6) Regarding Claim 1, in the last line, “the beam emission slit” (singular) lacks clear antecedent basis. Which one of the pair of slits?
	7) Regarding Claims 1 and 2, it is not clear whether the “and supporting a surgical tool” and “and holding a sterilized cloth” refer to steps, intended uses, structural configurations or otherwise optional limitations. As a result, it is not clear whether the claim requires the surgical tool or the sterilized cloth. Functional limitations can be clearly recited in the form “Structure A configured to perform function X”. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANOLIS PAHAKIS/Examiner, Art Unit 3792